The record shows that appellant entered into recognizance on February 26, 1943, which was conditioned that he "shall well and truly make his personal appearance before the Honorable District Court of Orange County * * * and remain in attendance on said court from day to day and term to term of said court until discharged according to law, etc."
This is not sufficient to support the appeal and to give this court jurisdiction.
The appeal is dismissed.
                   ON REINSTATEMENT OF APPEAL.